Seevees, J.
l, verdict: support. — I. It is assigned as error that the verdict is not sustained by the evidence. The plaintiff was a witness in his own behalf, and testified that he had purchased the goods of Bomick & Co.; and he testified in what manner he had paid or agreed to pay for the same. From his own evidence it appears he was clerking for Bomick & Co., and that he was the son of one and the brother of the other member of the firm; that the purchase was made *239prior to tlie attachments, and that he had loaned to the firm about $2,000, as evidenced by certain promissory notes which were surrendered in part payment for the goods; the plaintiff gave an account of the manner he had become possessed of; the money loaned the firm. His evidence, if believed by the -jury, clearly supports the verdict; for there is no evidence which materially contradicts it. The most that can be said is that the relationship of the parties, and other circumstances, tend to a greater or less extent to show the existence of badges of fraud. These might all exist, and yet the transaction be an honest one. The jury evidently so found, as did the court, when the motion for a new trial was overruled, Under such circumstances, we cannot interfere. We cannot say, under the circumstances disclosed in the record, that the evidence of the plaintiff is fasle; nor can we say that the verdict is. against the evidence.
judgment against some one. The appellants were the only defendants to the action at the time the verdict was returned. They made themselves. parties by their own voluntary action, and caused
fSerlif- parSs4se-tu' ■coste?nts: II. It is said the court erred in rendering judgment against the defendants. The plaintiff was clearly entitled to ' the sheriff to be discharged, and they must abide the consequences.
Akétbmed.